        Case 1:18-cv-11002-LTS-SN Document 123 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-                                            ORDER

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received and reviewed Plaintiff’s “Emergency Motion for Stay Cases

. . . and Request for an Emergency Special Investigation” dated September 18, 2020. (Docket

Entry No. 122.) To the extent Plaintiff requests review by the Department of Justice, the Senate

Judiciary Committee, or the Administrative Office of the U.S. Courts of the facts underlying her

allegations of misconduct by the Court, the requests are improperly directed to this Court. This

Court cannot grant those requests. Plaintiff may wish to direct applications or communications to

those other government entities. The Chief Judge of this Court has forwarded the similar request

that was directed to her to the United States Court of Appeals for the Second Circuit. (Docket

Entry No. 212.)

                 Plaintiff also requests a stay of her case pending completion of her requested

investigation into the alleged bias of the Court. (Docket Entry No. 122, at 2.) Plaintiff’s request

for a stay is denied, as Plaintiff has not identified any proper ground for the accusation of bias and

any investigation of that accusation would take place separately from proceedings in this case.

Disagreement with a litigant’s legal position is not an indication of improper bias on the part of

the Court. See Liteky v. U.S., 510 U.S. 540, 555 (1994) (“judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion”); U.S. v. Colon, 961 F.2d 41, 44 (2d Cir.



SUN - STAY, INVSTG ORD.DOCX                                VERSION SEPTEMBER 24, 2020               1
       Case 1:18-cv-11002-LTS-SN Document 123 Filed 09/24/20 Page 2 of 2




1992) (“earlier adverse rulings, without more, do not provide a reasonable basis for questioning a

judge’s impartiality”).

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               This order resolves docket entry number 122.

               SO ORDERED.

Dated: New York, New York
       September 24, 2020

                                                     _Laura Taylor Swain__ ___
                                                     LAURA TAYLOR SWAIN
                                                     United States District Judge
Copy Emailed to:          Yi Sun, sunyiculture@yahoo.com
Copy Mailed to:           Yi Sun
                          10 East 116th St. Apt 3A
                          New York, NY 10029




SUN - STAY, INVSTG ORD.DOCX                      VERSION SEPTEMBER 24, 2020                       2
